DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 10/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for varying speed of the cutting member depending/based on load applied (toughness or thickness of the tissue) to the cutting member and sensed/detected, does not reasonably provide enablement for adjustment of torque applied to the cutting member.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification provides some support for having torque sensors for measuring torque on the motor shaft.  The detailed description does not have the phrase “control the motor to adjust a torque applied to the cutting .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the sensed “parameter” and the control circuit to control the motor.  What is the “parameter”?  How does the control circuit control the motor based on sensed “parameters”?  
Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission adjustment of torque applied to the cutting member.  What is structural member is adjusted and how is it adjusted?  Also, in claim 4 “load control mode” and “stroke control mode” are only mentioned in [0330, 0338] with no explanation as to what these modes are or how they are to be performed.
Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  the phrase “within a handle” does not positively recite a handle in which raises question as to whether “within a handle” is another member not part of the surgical stapling instrument since it is possible for the motor housing to be “slidably disposed with a handle assembly” that is not part of the surgical stapling instrument.
Claims 9-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such the position of the trocar in one of a plurality of zones (claim 9), plurality of zones (claim 10), is not clear how these zones are determined.  How are the zones recognized?     How the closure rate of the trocar and anvil is achieved (claim 12) and how is the rate input? Similarly, claims 13-15 are vague since claim 13 recites “verify attachment”, detect heavy tissue, monitor anvil displacement, knife contact with tissue, increase motor speed when tissue is detected and monitor completion of cut.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Fitzsimmons et al. (US 20150305729 A1) and further in view of Hilscher et al. (US 20050100867 A1).
Regarding claim 1, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069, 0107-0108]); a motor (32) coupled to the cutting member, the motor configured to 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with clamping of the end effector (position of cutting member, power to motor to clamp, impedance of tissue clamped, [0009, 0011, 0029, 0071-0074, 0115, 0126]); and control the motor to adjust a torque applied to the cutting member by the motor [(0029, 0060, 0108, 0111-0139], figs. 11-20) and teaches the controller 34 can “include a variety of devices configured to process signals (e.g., a microprocessor, a central processing unit (CPU), a memory controller, etc.), and the power source 36 can include a variety of devices configured to supply power to at least the controller 34” [0071].
Trees et al. states:  “Adjusting the motor's output can cause the cutting element to translate through the end effector at different speeds, thereby allowing the cutting element to cut through tissue being grasped by the end effector at different speeds [0060]…cutting element can be positioned at the distal end 28d of the compression member 28, such as by being formed on the connecting portion 30c of the compression member 28 as an integral part thereof, e.g., as a sharpened edge thereof, or as a member attached thereto, e.g., a blade mounted thereon [0069]… cutting element can be configured such that it is not attached to the compression member 28, such that the cutting element can be configured to advance and retract relative to the jaws 16a, 16b so as to cut tissue sandwiched therebetween without applying compression to the tissue.. include a separate compression member” [0069]…speed of the cutting element can thus be controlled based on the cutting element's position on the end effector since the motor's output can include power that causes the cutting element to translate along the end effector” [0115]
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis; and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically 
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system (52/60/810/816, [0052-0055, 0062-0074, 0093, 0099-0103, 0114-0116], figs. 1-11).
Fitzsimmons et al. also teaches a similar stapler (12 [0035]) having control circuit [0030] is further configured to operate in cooperation with a computer-implemented interactive surgical system (10 [0037], fig. 2) and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing [0003, 0037] of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis ([0034-0038, 0048-0049], figs. 1-7).
Hilscher et al. teaches a drill tool (figs. 1-2 and 15) having unitary motor housing (1), wherein the unitary motor housing comprises a motor (23) and a battery (23) slidably disposed within the handle assembly (to install the motor if will have to be slid into the handle and it is capable of being slid to remove); wherein the motor is electrically coupled (via 16/17) to the battery when the unitary motor housing (1) is disposed in a distal 
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter and microprocessor, a central processing unit (CPU) working in conjunction with the controller, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter and the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis for achieving the desired cut length or for safety control of the knife/cutting member with user control/adjustment and feedback data being shared/stored as taught 
Regarding claim 9, Trees et al. discloses a surgical stapling instrument (100/200/300, fig. 1) comprising an end effector (14) configured to clamp a tissue ([0061], fig. 1); a cutting member (28, [0067-0069]); a motor (32) coupled to the cutting member, the motor configured to move the cutting member between a first position and a second position (abstract, [0005, 0007, 0061, 0071-0073]; and 
a control circuit (34) coupled to the motor, the control circuit configured to: sense a parameter associated with firing of the cutting member ([0005-0015, 0029, 0061, 0071-0074, 0108, 0112, 0115-0116, 0124-0131, 0140]); and control the motor to adjust a torque applied to the cutting member by the motor [0117-0122, 0140], tables 1-3, figs. 11-16) 
Trees et al. fails to explicitly teach that the control circuit is further configured to operate in cooperation with a computer-implemented interactive surgical system and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis and a unitary motor housing, wherein the unitary motor housing comprises a motor and a battery slidably disposed within the handle assembly; wherein the motor is electrically coupled to the battery when the unitary motor housing is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument.
Weir et al. teaches a similar stapler (600) having a control circuit is further configured to operate in cooperation with a computer-implemented 
Fitzsimmons et al. also teaches a similar stapler (12 [0035]) having control circuit [0030] is further configured to operate in cooperation with a computer-implemented interactive surgical system (10 [0037], fig. 2) and wherein the control circuit operates to transfer the parameter associated with clamping of the end effector and/or firing [0003, 0037] of the cutting member via a network router to a database maintained in a memory unit of a remote server in a cloud computer processing system for data storage and analysis ([0034-0038, 0048-0049], figs. 1-7).
Hilscher et al. teaches a drill tool (figs. 1-2 and 15) having unitary motor housing (1), wherein the unitary motor housing comprises a motor (23) and a battery (23) slidably disposed within the handle assembly; wherein the motor is electrically coupled (via 16/17) to the battery when the unitary motor housing (1) is disposed in a distal position within the surgical stapling instrument, and the motor is electrically decoupled (via 16/17) from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument ([0075], figs. 1-2 and 15).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter and 
Regarding claims 2 and 10, Trees et al. discloses the cutting member is independently actuatable from the end effector [0069, 0078, 0107-0110, 0115-0118].
Regarding claim 3-6, 8, 11-14, and 16, Trees et al. discloses the parameter comprises a tissue gap, force during closure of the end effector, tissue creep stabilization, or force during firing, or any combination thereof, wherein the control circuit is configured to control the motor to drive the cutting member in either a load control mode or a stroke control mode according to an adjustable control parameter, configured to control an advancement rate at which the motor drives the cutting member according to initial conditions as the motor begins driving the cutting member from the first position, configured to control the motor to adjust a speed at which the motor drives the cutting member and control the motor to adjust any combination of the torque, the speed, or the distance [0011, 0017, 0020-0021, 0070, 0089-0090, 0096, 0109, 0117-0118].

Claims 7 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trees et al. (US 20150282825 A1) in view of Weir et al. (US 20140200612 A1) in view of Fitzsimmons et al. (US 20150305729 A1) and further in view of Huang et al. (US 20130168435 A1).
Regarding claims 7 and 15, Trees et al. teaches the control circuit is configured to control the motor to adjust a position and speed in which the motor drives the cutting member according to the parameter [0008, 0015, 0029, 0110-0120, 0140, tables 1-3, figs. 11-16)].
Trees et al. fails to explicitly teach that the control circuit is configured to control the motor to adjust a distance to which the motor drives the cutting member according to the parameter.
Huang et al. teaches a similar stapler (1300/1400) having a control circuit [0276-0282] configured to control a motor (1410, fig. 142) to adjust a distance to which the motor drives a cutting member (1392) according to the parameter ([0265-0283], figs. 1 and 123-142).
Given the teachings of Trees et al. to have a control circuit control the speed and position of the cutting member according to a parameter, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the control circuit to be configured to control the motor to adjust a distance to which the motor drives the cutting member .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) rejections applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 4976173 A) teaches a drill tool (fig. 2) having unitary motor housing (200), wherein the unitary motor housing comprises a motor (201) and which then couples to a battery (in cavity 207, fig. 2); wherein the motor is electrically coupled to the battery when the unitary motor housing (200) is disposed in a distal position within (204) the tool, and the motor is electrically decoupled from the battery when the unitary motor housing is dispose in a proximal position within the surgical stapling instrument (via electrical contacts 220 which are adapted .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ROBERT F LONG/Primary Examiner, Art Unit 3731